29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Patricia MAYO, Appellant,v.SHIELD OF SHELTER INSURANCE COMPANY;  Troy Ratliff,Individually and in his Official Capacity;  LeannIsom, Individually and in her OfficialCapacity, Appellees.
No. 93-3916.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 5, 1994.Filed:  July 13, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Patricia Mayo appeals the district court's1 order denying her motion for attorney's fees in her race discrimination/breach of contract case.  Although Mayo was successful on her pendent state law claim, she lost her constitutional claim on the merits.  Therefore, the district court correctly concluded that Mayo was not a prevailing party within the meaning of 42 U.S.C. Sec. 1988.  Accordingly, we affirm the district court's order.  See 8th Cir.  R. 47B.



1
 The Honorable Judge Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas